Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 1, 2016

                                       No. 04-16-00192-CV

                                    Abelardo G. GONZALEZ,
                                            Appellant

                                                v.

   Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
       Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano;
                                 and Edward A. Nolen,
                                       Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2015CVT003714 D1
                           Honorable Robert C. Chesire, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       The panel has considered the appellant's motion to reconsider the denial of oral argument,
and the motion is DENIED.


           It is so ORDERED on December 1, 2016.

                                                            PER CURIAM


           Attested to: _______________________________
                        Keith E. Hottle
                        Clerk of Court